BARKETT, Justice.
We have for review Holloman v. State, 511 So.2d 1096 (Fla. 4th DCA 1987), which expressly and directly conflicts with Shull v. Dugger, 515 So.2d 748 (Fla.1987), and Morganti v. State, 524 So.2d 641 (Fla.1988), quashing 510 So.2d 1182 (Fla. 4th DCA 1987). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We quash the decision below and remand for proceedings consistent with our opinions in Shull and Morganti.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, GRIMES and KOGAN, JJ., concur.